DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending since the 
Final Rejection mailed on November 26, 2019

The objection to the priority claim is withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a) in claim 1, line 2, the phrase “or disposal” is not clear.  Does Applicant mean – obtaining a sample of a well fluid before or during injection into a wellbore, or before disposal of the well fluid from the wellbore… --?

	b) claim 1, lines 3, recites the step of “injecting the sample without a tracer into a capillary tube or a microfluidic chip device…[or italicizing by the Examiner]”  The very next step is “inserting the capillary tube into a capillary electrophoresis system…” However, if the sample without a tracer has been injected into a microfluidic chip device it will not be possible to insert the capillary tube as required as there is no capillary tube to insert.  Applicant should clarify that the “inserting” step is conditional on the injecting the sample into a capillary tube.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. US 2004/0045350 A1 (hereafter “Jones”).


Addressing claim 1, Jones discloses a method, comprising: 
obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

not to be used at all or at least is not necessary.); 
inserting the capillary tube into a capillary electrophoresis system (note that the Examiner considers this step to be conditional on whether the sample is injected into a capillary tube.  See the rejection of this claim under 35 U.S.C. 112(b) above.); and 
determining a concentration of an ingredient in the sample of the well fluid (this limitation is implied by the following

    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale

 ).

Addressing claim 5, for the additional limitation of this claim note the following which implies or suggests many, if not all, of the types of well fluids listed in the claim

    PNG
    media_image11.png
    162
    426
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    231
    384
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    65
    386
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    190
    383
    media_image14.png
    Greyscale

 
Addressing claim 7, having the ingredient at least be a lime or a salt is implied by the following

    PNG
    media_image15.png
    102
    389
    media_image15.png
    Greyscale


Addressing claims 9 and 10, Jones discloses at least that the determining is performed at a location where the well fluid is used, collected, or disposed of, namely at a well site.  See the Abstract, Figures 1 and 2a, and paragraph [0015].  

Addressing claim 11, Jones discloses at least that the determining is performed at a location different from where it is disposed, such as where it is prepared or  collected. See the Abstract, Figures 1 and 2a, and paragraph [0015].   




Addressing claim 13, since Jones discloses that the well fluid may be obtained while drilling (

    PNG
    media_image16.png
    92
    401
    media_image16.png
    Greyscale

) Jones inherently also discloses the well fluid may be mixed on the fly as drilling will inherently mix the well fluid.

Addressing claim 14, Jones discloses that the well fluid may be batch mixed.  See Figure 2A noting therein mixing/averaging chamber 132.

Addressing claim 15, for the additional limitation of this claim note sampling pump 131 which is connected to mixing/averaging chamber 132.  Also,

    PNG
    media_image17.png
    109
    405
    media_image17.png
    Greyscale







Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones as evidenced by the PetroWiki article entitled “Cement slurry retarders” (hereafter “PetroWiki”).

Addressing claim 8, Jones discloses a method, comprising: 
obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

 Note that since Jones makes no mention of a tracer, a tracer is presumed not to be used at all or at least is not necessary.); 
inserting the capillary tube into a capillary electrophoresis system (note that the Examiner considers this step to be conditional on whether the sample is injected into a capillary tube.  See the rejection of this claim under 35 U.S.C. 112(b) above.); and 


    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale


Having the ingredient at least be a lime or a salt is implied by the following

    PNG
    media_image15.png
    102
    389
    media_image15.png
    Greyscale

While Jones does not specifically disclose having the ingredient by a retarder this is inherent in Jones because as just indicated Jones does disclose having the ingredient be a salt and PetroWiki evidences that salt acts as cement slurry retarder:

 
    PNG
    media_image18.png
    553
    815
    media_image18.png
    Greyscale



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Alan Finlay US 2011/0084202 A1 (hereafter “Finlay”).

Addressing claim 2, Jones discloses a method, comprising: 
obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

 Note that since Jones makes no mention of a tracer, a tracer is presumed not to be used at all or at least is not necessary.); 

determining a concentration of an ingredient in the sample of the well fluid (this limitation is implied by the following

    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale

 ).
Jones, though, does not disclose “comparing said concentration against a target concentration of said ingredient.”
	Finlay discloses a method of using a portable analytical system for on-site analysis of fluids.  The fluids may be well fluids and the analytical system may comprise a capillary electrophoresis system as a separator (instead of a chromatography column).  See the title, Abstract, Figure 1, paragraphs [0017] and [0042], and claim 12.  Finlay further discloses implicitly comparing the concentration of one or more sample ingredients against a target concentration of each said ingredient (

    PNG
    media_image19.png
    652
    423
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    187
    395
    media_image20.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to compare a concentration of an ingredient of the sample well fluid against a target concentration in the method of Jones as disclosed by Finlay because as taught by Finlay such a comparison will provide useful information as to whether the region from which the sample was obtained is capable of functioning as an oil reservoir:

    PNG
    media_image21.png
    226
    450
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    261
    385
    media_image22.png
    Greyscale


	


    PNG
    media_image23.png
    830
    415
    media_image23.png
    Greyscale


obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

 Note that since Jones makes no mention of a tracer, a tracer is presumed not to be used at all or at least is not necessary.); 
inserting the capillary tube into a capillary electrophoresis system (note that the Examiner considers this step to be conditional on whether the sample is injected into a capillary tube.  See the rejection of this claim under 35 U.S.C. 112(b) above.); and 
determining a concentration of an ingredient in the sample of the well fluid (this limitation is implied by the following

    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale

 ).

	Finlay discloses a method of using a portable analytical system for on-site analysis of fluids.  The fluids may be well fluids and the analytical system may comprise a capillary electrophoresis system as a separator (instead of a chromatography column).  See the title, Abstract, Figure 1, paragraphs [0017] and [0042], and claim 12.  Finlay further discloses implicitly having the concentrations of a plurality of ingredients be determined in a single test  (

    PNG
    media_image19.png
    652
    423
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    187
    395
    media_image20.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to having the concentrations of a plurality of ingredients be determined in a single test in the method of Jones as disclosed by Finlay because as taught by Finlay such this will provide useful information as to whether the region from which the sample was obtained is capable of functioning as an oil reservoir:

    PNG
    media_image21.png
    226
    450
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    261
    385
    media_image22.png
    Greyscale


	


    PNG
    media_image23.png
    830
    415
    media_image23.png
    Greyscale





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Timerbaev et al., “Inorganic environmental analysis by capillary electrophoresis,” Analyst, 1999, 124, 811-826 (hereafter “Timerbaev”) or Xiang et al., “Mechanisms of microbial enhanced oil recovery,” Shiyou Kantan Yu Kaifa / Shiyou Kantan Yu Kaifa 
vol. 25, issue 4, pp. 53-55, 1998 (hereafter “Xiang”; the Examiner is awaiting a full English language translation).

Addressing claim 3, Jones discloses a method, comprising: 
obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

 Note that since Jones makes no mention of a tracer, a tracer is presumed not to be used at all or at least is not necessary.); 

determining a concentration of an ingredient in the sample of the well fluid (this limitation is implied by the following

    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale

 ).
	Jones, though, does not disclose “adjusting the well fluid before using or disposing of the well fluid.”
	Timerbaev provides a comprehensive survey of how to perform inorganic environmental analysis by capillary electrophoresis on various types of samples.  While Timerbaev does not specifically discuss well fluid as a sample, Timerbaev does discuss closely related samples such as surface water, sea-water, waste water, and soil solutions (see Applicant’s claim 5 and in Timerbaev see sections 3.2.2, 3.2.3, 3.2.4, and 3.2.5).  Based on Timerbaev it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adjusting the well fluid before using or disposing of the well fluid because it most unlikely that the well fluid sample could be introduced into the capillary electrophoresis system or a microfluidic chip device without prior adjustment such as at least adding a buffer to adjust pH.  For example,

    PNG
    media_image24.png
    726
    707
    media_image24.png
    Greyscale

	   Alternatively, Xiang discloses that treating crude oil obtained from an oil field with certain microbes “can reduce viscosity and wax content of crude oils…:” by degrading long chain alkane, alkyl chain of aromatics:

    PNG
    media_image25.png
    798
    691
    media_image25.png
    Greyscale

See Xiang last page.  
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Rathmell et al. US 5,445,228 (hereafter “Rathmell”).

Addressing claim 6, Jones discloses a method, comprising: 
obtaining a sample of a well fluid during injection into the well or before disposal (from the well) (this step is implied by following

    PNG
    media_image1.png
    146
    437
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    382
    media_image3.png
    Greyscale
); 
injecting the sample without a tracer into a microfluidic chip device (

    PNG
    media_image4.png
    141
    387
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    375
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    385
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    122
    380
    media_image7.png
    Greyscale

 Note that since Jones makes no mention of a tracer, a tracer is presumed not to be used at all or at least is not necessary.); 
inserting the capillary tube into a capillary electrophoresis system (note that the Examiner considers this step to be conditional on whether the sample is injected into a capillary tube.  See the rejection of this claim under 35 U.S.C. 112(b) above.); and 
determining a concentration of an ingredient in the sample of the well fluid (this limitation is implied by the following

    PNG
    media_image8.png
    255
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    274
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    370
    media_image10.png
    Greyscale

 ).
 “the well fluid is a mix-fluid for a cement slurry.”  Jones does, though, disclose
	
    PNG
    media_image26.png
    123
    404
    media_image26.png
    Greyscale

Rathmell is the patent referred to in Jones paragraph [0068].  Rathmell discloses

    PNG
    media_image27.png
    396
    346
    media_image27.png
    Greyscale

	See col. 1:38-63.
Thus, to have the well fluid be a mix-fluid for a cement slurry if not inevitable during drilling would at the least not be unexpected when drilling for hydrocarbon wells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 9, 2021